Citation Nr: 1125795	
Decision Date: 07/08/11    Archive Date: 07/15/11

DOCKET NO.  00-19 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for cervical spine disability.  

2.  Entitlement to service connection for lumbar spine disability.  

3.  Entitlement to service connection for an abdominal muscle injury, to include as secondary to service connected duodenal ulcer.  

4.  Entitlement to a rating in excess of 20 percent for duodenal ulcer.  

5.  Entitlement to a rating in excess of 20 percent for left knee instability, status post cartilage surgery, to include a separate compensable rating for limitation of flexion of the left knee.  

6.  Entitlement to an effective date prior to December 30, 1999 for service connection for postoperative abdominal scar.  

7.  Entitlement to an effective date prior to January 13, 2003 for the award of a 10 percent rating for postoperative abdominal scar.  
REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty from June 1957 to June 1960.

This case comes before the Board of Veterans' Appeals (Board) on appeal from several decisions rendered by the Baltimore, Maryland Regional Office (RO) of the Department of Veterans Affairs (VA).  The Veteran perfected appeals as to RO decisions in February 2000, November 2001, May 2004, and August 2004.

In a June 2005 decision, the Board, in pertinent part, denied service connection for an abdominal muscle injury claimed as a residual of duodenal ulcer surgery; entitlement to higher evaluations for left knee disability and a duodenal ulcer; and, entitlement to an earlier effective date for the grant of a 10 percent evaluation for an abdominal scar.  The Board also granted an effective date of February 4, 2000, for service connection for the abdominal scar.  The Board assigned a separate 10 percent rating for limitation of extension of the left knee.  Despite the vacate of the Board's decision, that separate rating has been assigned and continued.  There has been no disagreement with the assignment of that rating, and the issue is not before the Board

The appellant appealed the Board's June 2005, decision to the United States Court of Appeals for Veterans Claims (the Court).  In a memorandum decision of October 2007, the Court vacated and remanded the Board's June 2005 decision.

In a June 2008 decision, the Board granted an effective date of December 30, 1999 for the award of service connection for the Veteran's abdominal scar.  The Board also denied entitlement to an effective date prior to January 13, 2003 for the assignment of a 10 percent rating for the scar.  Additionally, the Board remanded for further development the issues of entitlement to service connection for abdominal muscle injury, cervical spine disability and lumbar spine disability, as well as entitlement to higher evaluations for the duodenal ulcer and knee disabilities.  

Subsequently, in a July 2010 memorandum decision, the Court vacated the Board's June 2008 decision as it pertained to the denial of earlier effective dates for service connection for the abdominal scar and for assignment of a 10 percent rating for the scar, and remanded the matters back to the Board for further proceedings consistent with the decision.  Also, after accomplishing further action in relation to the Veteran's previously remanded claims, the Appeals Management Center (AMC) issued a January 2010 supplemental statement of the case, readjudicating these claims.  These matters were then also returned to the Board for appellate disposition.     

The issues of service connection for cervical spine disability, low back disability and abdominal muscle injury, and entitlement to a rating in excess of 20 percent for duodenal ulcer are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's left knee disability is manifested by moderate instability, limitation of extension of up to 10 degrees, and objective evidence of both arthritis and painful flexion.  Severe instability, limitation of extension of greater than 10 degrees and compensable limitation of flexion are not shown.  

2.  It is not shown that any formal or informal claim for service connection for abdominal scar was received prior to December 30, 1999.  

3.  It was not factually ascertainable that a 10 percent evaluation was warranted for the veteran's abdominal scar at any time prior to January 13, 2003, as prior to this date the scar was found to be superficial in nature and was shown to be manifested by subjective complaints of tenderness, but was not shown to be unstable, painful or tender on objective examination, and was not shown to limit function or motion.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for left knee instability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2010). 

2.  The criteria for a separate 10 percent, but no higher, rating for arthritis with painful and slight limitation of flexion of the left knee are met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003, 5260 (2010).  

3.  The criteria for an effective date prior to December 30, 1999, for the grant of service connection for an abdominal scar have not been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.1, 3.151, 3.157, 3.400 (2010).

4.  The criteria for an effective date prior to January 13, 2003, for the assignment of a 10 percent evaluation for a service-connected abdominal scar, have not been met.  38 U.S.C.A. § 5110(a), (b)(2) (West 2002); 38 C.F.R. § 3.400(o) (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA),codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In the present case, the Board finds that VA has satisfied its duty to notify.  By way of VCAA notice letters sent to the Veteran in February 2004 and November 2009, the RO generally informed the Veteran of the evidence necessary to substantiate his claims and his and VA's responsibilities in claims development.  Also, the Veteran was informed that in evaluating his disabilities, VA would consider evidence of the nature and symptoms of his condition; the severity and duration of his symptoms; and the impact of his condition and symptoms on employment.  Additionally, he was notified of the general manner in which disability ratings are assigned, and examples of the types of evidence he could submit, or ask VA to obtain, were also provided.  The Veteran was also informed of the general criteria VA employs for assigning effective dates.  Although some of the notice was provided after the issuance of the initial rating decision in May 2004, the Veteran was not prejudiced by the timing of this notice as the case was subsequently readjudicated by a January 2010 supplemental statement of the case.  The Board also notes that through his arguments, the Veteran has shown a fairly nuanced understanding of the evidence necessary to substantiate his claims.  Accordingly, he is reasonably shown to have actual knowledge of the pertinent criteria and thus would not be prejudiced by any substantive notice deficiencies.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (holding that where the appellant demonstrates awareness of the information and evidence necessary to establish entitlement to her claim, she is not prejudiced by VA's failure to satisfy the duty to notify).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the Veteran's claim.  Pertinent medical evidence associated with the claims file consists of VA treatment records, private medical records and the reports of VA examinations.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran, and by his representative on his behalf.  The Board notes that no further action, prior to appellate consideration of the claim herein decided, is required.  

II.  Factual Background

A.  Left knee disability

The Veteran's service treatment records reflect that in September 1958 he was treated for a tear of the left medial meniscus.  He underwent a surgical excision of semilunar cartilage of the knee joint.  A December 1980 rating decision granted service connection for postoperative residuals of a medial meniscectomy of the left knee.  A 10 percent evaluation was initially assigned.  By way of a July 1995 decision, the RO assigned a 20 percent evaluation for the left knee disability.

The Veteran underwent a VA examination in August 2000 in connection with his claim for an increased disability rating.  Therein, he reported persistent and increasing left knee pain.  He also complained of surgical scar pain.  Upon physical examination, he was noted to walk with a limp.  The Veteran claimed some tenderness to palpation over the medial lateral anterior aspect of the left knee.  There was no swelling, deformity, or instability demonstrated.  He performed flexion to 110 degrees and extension from 0 to 20 degrees.  The examiner noted that the left knee condition did not result in weakness, decreased endurance, incoordination or fatigability.  X-rays of the left knee were normal.  The pertinent diagnosis was persistent left knee pain.

During a VA examination in October 2001, the Veteran reported that he had constant pain in the knee.  The knee condition would flare up with cold weather changes or after walking for long periods of time.  He reported constant stiffness in the knee.  There was no locking, but the knee gave out while walking. The knee was reportedly weak and fatigued easily.  Upon physical examination, there was a flexion deformity of 10 degrees. There was no evidence of swelling or effusion.  He could flex the knee from 10 to 120 degrees and extend the knee to 10 degrees. Movements were guarded.  There was no evidence of weakened movement or loss of strength.  An x-ray revealed minimal degenerative osteoarthritis.

VA outpatient treatment records in 2000 and 2001 do not show treatment for the left knee disability.

During a VA scar examination in January 2003, the Veteran complained of recurrent pain in the left knee.  He had a 3- inch scar over the medial aspect of the knee. There was no tenderness to palpation over the scar.  There was no swelling or scar deformities.  The scar appeared insignificant. The diagnosis was recurrent left knee pain.

A November 2003 MRI examination of the knee revealed a tear of the posterior horn of the medial meniscus.  There was a small joint effusion.  Bony edema was noted in the tibial plateau.

During a VA examination in February 2004, the Veteran reported constant pain in the knee.  The knee gave way sideways and backwards but did not lock.  He used a brace.  He was contemplating knee surgery.  Upon physical examination, the Veteran walked with an antalgic gait and wore a knee brace.  There was no swelling or effusion of the knee.  There was a flexion deformity of 8 degrees and genu valgum of 5 degrees.  The knee was tender to palpation.  Active and passive flexion was from 8 to 120 degrees.  Extension was to 8 degrees short of 0 degrees.  There was crepitus during movement.  Movements of the knee were guarded and accompanied by pain.  Flexors of the knee revealed weakened movement against resistance due to pain.  Muscle strength was normal.  McMurray's test and tests for lateral instability were negative.  The diagnosis was chronic tear of the medial meniscus with flexion deformity.

On December 2009 VA examination, it was noted that the Veteran took Ibuprofen as needed every other day with a fair response.  The Veteran reported that the knee would give way but that there was no instability, pain, stiffness, weakness, incoordination, decreased speed of joint motion or other symptoms.  There was no dislocation or subluxation, locking episodes or effusions.  There was swelling.  The motion of the joint was not affected, however.  There were weekly flare-ups of moderate severity occurring for hours.  The flare-ups were precipitated by walking and sometimes even lying in bed.  They were relieved by a change of position and Ibuprofen.  The Veteran reported limitation of motion due to pain.  There were no incapacitating episodes or constitutional symptoms from arthritis.  The Veteran's gait was slow and stiff.  There was no other evidence of abnormal weight-bearing and no inflammatory arthritis.  There was tenderness and pain on flexion of the knee.  

There was no crepitation, masses, clicks, snaps, grinding, instability, patellar abnormality, meniscus abnormality, abnormal tendons or bursae or other knee abnormalities.  Range of motion of the left knee was flexion from 0 to 120 degrees and normal left knee extension.  There was pain on range of motion.  It was noted that a January 2009 X-ray had shown mild to moderate degenerative osteoarthritic changes with narrowing of the joint space and some marginal osteophyte formation.  The examiner diagnosed degenerative joint disease of the left knee.  The examiner found that the knee disability resulted in no limitation of feeding, toileting or grooming, a mild limitation in bathing and dressing, a moderate limitation in chores, shopping and traveling and prevention of exercise, sports and recreation.  

B.  Earlier effective date claims

In a July 1960 claim, the Veteran sought service connection for a perforated duodenal ulcer.  

In a November 1960 rating action, service connection was granted for a duodenal ulcer, including the postoperative residuals of a July 1960 surgical repair of the ulcer.  A 10 percent evaluation was assigned, effective in June 1960.   In a subsequent July 1964 rating decision, the 10 percent rating was continued.  Then, in an April 1970 rating action, the rating was increased to 20 percent effective in February 1970.

A March 1971 VA examination produced a finding of a well-healed oblique scar extending from the midline to the right side of the abdomen, just below the xiphoid process.  The scar was freely moveable and non-tender and there was no evidence of herniation.  In May 1971 and March 1975 rating actions, the RO continued the 20 percent rating for duodenal ulcer.

A medical examination report received in January 1980 indicates that on physical examination, the Veteran's abdomen was non-tender and there was no guarding or discomfort on deep palpation.  In a December 1980 rating action, the 20 percent rating for duodenal ulcer was continued.  On November 1983 VA examination, it was noted that the Veteran had experienced increased epigastric pain in March 1983 accompanied by some nausea.  Currently, the Veteran reported tightness in the epigastrium without frank pain.  He also reported a history of nocturnal discomfort.  Physical examination showed a right upper quadrant abdominal scar representing prior surgery.  Tenderness was present in the medial portion of the right upper quadrant without spasm or rebound.  Subsequently, in an April 1984 rating action, the 20 percent rating was again continued.  

On June 1995 VA stomach examination, the Veteran reported pain in the upper epigastrium on occasion, recently about once per week.  The pain lasted a couple of hours.  On examination, the Veteran was noted to have a curved scar on the right upper hypochondrium of 9 inches long where he had surgery in 1961.  The diagnosis was status post gastric surgery for ruptured duodenal ulcer in 1961.  In July 1995, the RO denied an increased rating for the Veteran's service-connected duodenal ulcer.

On December 30, 1999, the RO received a statement from the Veteran in which he claimed entitlement to an increased rating for his service-connected stomach and left knee disabilities.  This document was received in Washington, DC, at the "VSC, 11th Flr."  This is taken to be the Washington, DC Regional office.  The document was then sent to the Baltimore RO.

On February 4, 2000, the RO received a second statement from the Veteran in which he claimed entitlement to an increased rating for his service-connected duodenal ulcer.

On March 2000 VA examination, the Veteran reported occasional recurrent abdominal pain in the midepigastric area.  He also reported occasional bloating.  Physical examination showed that the Veteran had a healed right subcostal surgical incision.  

On July 3, 2000, the RO received a statement from the Veteran indicating that the postoperative scar from the service-connected duodenal ulcer surgery was tender and painful.  He also indicated that he had reported to the physician who conducted the March 2000 examination that the scar was tender.  

On October 2001 VA examination, the Veteran reported epigastric pain every day, which was often associated with nausea and vomiting.  From time to time he was awakened at night around 2 to 3 AM with flare-ups of the pain.  He also reported a bloating sensation in the abdomen.  The pertinent diagnosis was duodenal ulcer.  

In the November 2001 rating decision, the RO granted service connection for the postoperative scar and assigned a noncompensable rating effective July 3, 2000. 

In a November 2001 notice of disagreement, the Veteran contended that he should have been granted a 10 percent rating for the scar, as such a rating was warranted when a scar was "tender and painful in any way."  He also generally argued that the RO had failed to assign the appropriate effective date for service connection for the scar.  

In a November 2002 statement, the Veteran contended that he reported during the October 2001 VA examination that his abdominal scar was painful and that it caused adhesion of the underlying muscle tissues.  He also noted that the scar was deep and 9 inches long and caused adhesion to the underlying muscle tissues.  In the June 2005 decision, the Board granted an earlier effective date of February 4, 2000, for service connection.  In the June 2008 decision, the Board granted an earlier effective date of December 30, 1999, for service connection.  

In a statement accompanying his June 2002 Form 9, the Veteran indicated that he had filed earlier informal claims for a compensable rating for abdominal scar and therefore, should be entitled to an earlier effective date for a compensable rating for the scar.  

On January 13, 2003 VA examination, the Veteran complained of recurrent pain in the area of his abdominal incision.  Physical examination showed a well-healed eight inch long oblique right upper quadrant linear surgical scar.  The Veteran claimed some tenderness to palpation over the scar.  The examiner found that the scar appeared unremarkable.  There was no swelling or deformities and no abdominal muscle weakness was noted.  The diagnosis was recurrent right upper quadrant pain with pain and tenderness in the right abdominal wall surgical scar.  

In a February 2004 statement, the Veteran indicated that the March 2000 VA examiner, when referring to the Veteran's reported occasional recurrent epigastric pain was actually referring to pain from his scar, located in the epigastric area.  Thus, the physician had referred to abdominal scar pain, albeit with ambiguity.  

In a May 2004 rating decision, the RO assigned a 10 percent rating for the abdominal scar, effective January 13, 2003.  

In a June 2004 notice of disagreement, the Veteran reported that his abdominal scar did not worsen on January 13, 2003 but had been painful prior to this date.  

In a September 2004 statement, the Veteran argued that his request for a rating for his abdominal scar actually constituted a request for increased rating for his already service connected duodenal ulcer.  Therefore, when assessing whether an earlier effective date was warranted for service connection for the scar, VA could apply the rating provisions applicable to the award of an effective date for an increased rating.  

In the June 2005 decision, the Board granted, as noted, an earlier effective date for service connection for the abdominal scar of February 4, 2000 but denied any earlier effective date for service connection.  The decision also denied an effective date earlier than January 13, 2003 for the award of the 10 percent rating for the scar.  

In the October 2007 decision, the Court noted that VA had conceded that in the June 2005 decision the Board failed to discuss whether the Veteran's December 1999 submission could have been considered a claim for service connection for abdominal scar.  Consequently, the Court remanded the claim back to the Board for such consideration.  Regarding the effective date for increase, the Court found that the Board did not adequately consider whether the Veteran's prior lay complaints might warrant an earlier effective date for the 10 percent rating.  Consequently, the Court found the Board's reasons and bases for its decision were inadequate and remanded this claim back to the Board.  

As noted above, in the June 2008 decision, the Board granted an effective date of December 30, 1999 for the award of service connection for the Veteran's abdominal scar.  The Board also denied entitlement to an effective date prior to January 13, 2003 for the assignment of a 10 percent rating for the scar.  

The July 2010 Court decision found that the Board failed to address the Veteran's arguments that he was entitled to an earlier effective date for service connection for his abdominal scar because of his alleged pending claims for service connection for the scar from 1960 and 1980.  Consequently, the Court found the Board's statement of reasons and bases for its decision inadequate.  The Court also noted that VA had not included documents pertinent to the Veteran's allegations of previous pending claims.  In particular, the Court noted that it was unclear whether there was a notice letter in the record indicating whether a claim for duodenal ulcer and/or abdominal scar had actually been adjudicated around the time frame of the November 1960 decision.  Instead, there was simply a January 1961 letter informing the Veteran that he would be receiving a monthly benefit.  However, the letter did not indicate the disability for which the appellant was to receive this compensation.  

Additionally, in relation to the Veteran's argument that a 1980 claim was pending, the Court noted that there were no letters in the record regarding what notice, if any, the RO provided the Veteran in 1980 regarding his ulcer disability, despite the fact that there were two 1980 rating decisions of record.  The Court indicated that without the aforementioned documents it would be difficult for it to ascertain whether the Veteran was notified that any putative claim for abdominal scar had been acted upon.  Consequently, the Court advised VA that if the issue of these alleged earlier claims were again raised on appeal, VA would need to either ensure that the relevant documents were included in the record or provide an explanation as to why these documents were not made a part of the record. 

As will be explained in more detail below, the notice letters were in the claims files before the Board, but apparently were not all included with the Designation of the Record.  As such, further development seeking these documents is not indicated.


III.  Law and Regulations

Disability evaluations are determined by comparing a Veteran's present symptomatology with the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2004).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the veteran.  38 C.F.R. 
§ 4.3.  The Veteran's entire history is reviewed when making disability evaluations. 38 C.F.R. § 4.1 (2004); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

A 20 percent rating for knee impairment is warranted under Diagnostic Code 5257 for moderate impairment, including recurrent subluxation or lateral instability of the knee.  An evaluation of 30 percent requires severe impairment, including recurrent subluxation or lateral instability of the knee.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  The words "slight," "moderate," and "severe" are not defined in the VA's Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable.  38 C.F.R. 
§ 4.6.

Arthritis due to trauma, substantiated by X-ray findings, is rated as degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.

Degenerative arthritis when established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent evaluation will be established where X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbation; a 10 percent evaluation shall be established for X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  Note (1) of Code 5003 states that the 20 and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

Diagnostic Code 5260 provides for evaluating limitation of the flexion of the leg. Flexion limited to 60 degrees warrants a noncompensable evaluation, flexion limited to 45 degrees warrants a 10 percent rating, flexion limited to 30 degrees warrants a 20 percent rating and flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2004).

Separate evaluations may be assigned for non-overlapping manifestations of knee disability.  See, e.g. 38 C.F.R. § 4.14 (2009); Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); VAOPGCPREC 9-2004, 69 Fed. Reg. 59,990 (Oct. 6, 2004) (separate ratings for limitation of flexion and extension of the knee); VAOPGCPREC 9-98, 63 Fed. Reg. 56,703-04 (Oct. 22, 1998) (separate ratings for instability and limitation of motion); VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (Dec. 1, 1997) (to the same effect). In VAOPGCPREC 23-97, VA's General Counsel held that a Veteran who has arthritis and instability in his knee might receive separate ratings under Codes 5003 and 5257.  (July 1, 1997).  However, in a subsequent opinion, General Counsel held that separate ratings are only warranted in these types of cases when the veteran has limitation of motion in his knee to at least meet the criteria for a zero-percent rating under Codes 5260 or 5261, or (consistent with DeLuca v. Brown, 8 Vet. App. at 204-7 and 38 C.F.R. §§ 4.45 and 4.59) where there is probative evidence showing he experiences painful motion attributable to his arthritis.  See VAOPGCPREC 9-98.  

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).

The effective date of an award of disability compensation based on an original claim or a claim reopened after final disallowance is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400.  If the claim is received within one year of separation from the service, the effective date for an award of disability compensation for direct service connection is the day following separation from active service, or the date of claim or date the entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.
The general rule with respect to the effective date of an award of increased compensation is that the effective date of such award "shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a); see also 38 C.F.R. 
§ 3.400(o)(1).

An exception to that rule applies, however, under circumstances where evidence demonstrates that a factually ascertainable increase in disability occurred within the one- year period preceding the date of receipt of a claim for increased compensation.  In such an instance, the law provides that the effective date of the award "shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date." 38 U.S.C.A. § 5110(b)(2); see also 38 C.F.R. § 3.400(o)(2); Harper v. Brown, 10 Vet. App. 125 (1997).  The term "increase" as used in 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400 means an increase to the next disability level.  Hazan v. Gober, 10 Vet. App. 511 (1997).

Thus, there are three possible effective dates that may be assigned depending on the facts of a particular case: 

(1) If an increase in disability occurs after the claim is filed, the effective date is the date that the increase is shown to have occurred (i.e. date entitlement arose) (38 C.F.R. § 3.400 (o)(1)); 

(2) If an increase in disability precedes the claim by a year or less, the effective is the date that the increase is shown to have occurred (i.e. date that the disability is factually ascertainable) (38 C.F.R. § 3.400 (o)(2); 

(3) If an increase in disability precedes the claim by more than a year, the effective date is the date that the claim is received.  38 C.F.R. § 3.400 (o)(2); Harper, 10 Vet App at 126. 

"Claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-35 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action, indicating an intent to apply for one or more benefits under laws administered by the VA from a claimant may be considered an informal claim.  Such an informal claim must identify the benefit sought.  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992).  The report of an examination or hospitalization may constitute an informal claim for increase when the report relates to examination or treatment of a disability for which service connection has previously been established.  38 C.F.R. § 3.157 (b)(1).  

In considering whether it was factually ascertainable that his scar was productive of a 10 percent rating prior to January 2003, the Board reviewed the regulations that pertain to his surgical scar.  During the appeal period, the criteria for rating the skin were amended in August 30, 2002.  To the extent, the old and new criteria are different, the Board has considered both criteria.  Under the former criteria, a scar which was superficial, poorly nourished, with repeated ulceration would be assigned a 10 percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7803.  Under Diagnostic Code 7804, a scar which was manifested as superficial, tender, and painful on objective demonstration would be assigned a 10 percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7804.

Under the amended criteria, a 10 percent evaluation is warranted for scars that are located other than the head, face or neck that are deep or that cause limited motion and where the area exceeds 6 square inches.  38 C.F.R. § 4.118, Diagnostic Code 7801.  A deep scar is one associated with underlying soft tissue damage.  Note (2).

Additionally, a 10 percent evaluation is warranted for scars that are located other than the head, face, or neck, are superficial and do not cause limited motion where the area or areas are approximately 144 square inches.  38 C.F.R. § 4.118, Diagnostic Code 7802.  A superficial scar is one not associated with underlying soft tissue damage.  Id. at Note 2.

A 10 percent evaluation is warranted for a scar, which is superficial and unstable. 38 C.F.R. § 4.118, Diagnostic Code 7803.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id. at Note 1.

Under Diagnostic Code 7804, a scar which is manifested as superficial and painful on examination will be assigned a 10 percent evaluation.  38 C.F.R. § 4.118, Diagnostic Code 7804.  A superficial scar is one not associated with underlying soft tissue damage.  Id. at Note 1.

Finally, in every instance where the schedule does not provide a 0 percent evaluation for a diagnostic code, a 0 percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

IV  Analysis

A.  Ratings for Left Knee Disability

At the outset, the Board notes that the Veteran has already been assigned a 20 percent rating for moderate impairment/instability of the left knee under Diagnostic Code 5257 and a separate 10 percent rating for limitation of extension of the left knee under Diagnostic Code 5261.  Consequently, the Board's focus is on whether any higher rating can be assigned for instability and subluxation, along with considering whether any separate or higher rating may be assigned under any other Diagnostic Code.

First considering Diagnostic Code 5257, the Board finds that there is no basis in the record for assigning a rating in excess of 20 percent, as severe instability of the left knee has not been shown nor alleged and recurrent subluxation of the knee has also not been shown nor alleged.  Notably, neither instability nor recurrent subluxation of the knee was objectively found during any of the VA examinations of record.  However, given that the Veteran was previously shown to have a torn medial meniscus and given that he has affirmatively reported instability of the knee, in the form of the knee giving way, he has been assigned a 20 percent rating for moderate impairment of the left knee characterized by instability.  The evidence does not demonstrate, however, severe impairment of the knee characterized by instability.  In this regard, the Veteran is not shown to require the aid of an assistive device, aside from a brace (i.e. such as a cane or walker) to prevent falling during ambulation, and although he does report some level of giving way of the knee, he has not alleged that the giving way, in and of itself, severely limits his daily activities.  Additionally, the December 2009 VA examiner affirmatively found that the Veteran's overall knee impairment resulted in a moderate or less degree of impairment for most of the Veteran's daily activities, aside from exercise, sports and physical recreation.  Notably, such level of limitation of function is consistent with assignment of the existing 20 percent rating for moderate impairment of the knee characterized by instability, along with the separate 10 percent ratings assigned for limitation of extension and arthritis with painful flexion, discussed below. 

Considering Diagnostic Code 5260, the Veteran has not been shown to have a compensable level of limitation of flexion.  The Veteran was found to have flexion to 110 degrees in August 2000, flexion to 120 degrees in October 2001, flexion to 120 degrees in February 2004 and flexion to 120 degrees in December 2009.  Nor are there any other findings of record, objective or otherwise, indicating that the Veteran's left knee flexion is limited to a compensable level under Diagnostic Code 5260.  Accordingly, there is no basis for assignment of a separate rating under this Diagnostic Code.

The Board has also considered whether a separate rating could be assigned for noncompensable left knee flexion with degenerative arthritis under Diagnostic Code 5003.  As noted above, such a rating can be available, when X-ray evidence of arthritis is present and painful but noncompensable limitation of motion is present.  In the instant case, the December 2009 VA examiner did affirmatively find that the Veteran exhibited pain on flexion of the knee.  Additionally, the evidence also shows X-ray evidence of left knee osteoarthritic changes.  Accordingly, although the Veteran is not shown to have compensable limitation of flexion, there is probative evidence of painful flexion.  Additionally, although the pain was not specifically attributed to the Veteran's arthritis, it certainly appears that this is the likely cause.  Accordingly, affording the Veteran the benefit of the doubt, the Board finds that the Veteran experiences pain on flexion due to arthritis consistent with DeLuca v. Brown, 8 Vet. App. at 204-7 and 38 C.F.R. §§ 4.45 and 4.59 and is entitled to a separate limitation of motion rating on this basis.  38 C.F.R. § 4.71a, Diagnostic Code 5003, VAOPGCPREC 9-98, VAOPGCPREC 9-2004.  A rating in excess of 10 percent is not warranted as the painful, noncompensable motion is only present in one joint, the left knee. 

The Board has considered whether any other applicable codes for rating knee disability could result in assignment of higher rating.  However, as ankylosis, tibia and fibula impairment and genu recuvatum are neither shown nor alleged, ratings under Diagnostic Codes 5256, 5262 and 5263 are not applicable.  Additionally, Diagnostic Codes 5258 and 5259 are not applicable as the Veteran is not shown to have dislocated semilunar cartilage with effusion into the joint, and the symptoms of the removal of his semilunar cartilage (i.e. meniscectomy) is already rated under the other Diagnostic Codes mentioned above.  Consequently, a rating under Diagnostic Code 5258 would constitute impermissible pyramiding.  See 38 C.F.R. § 4.14. 

Additional factors that could provide a basis for an increase have also been considered; however the evidence does not show that the veteran has functional loss beyond that currently compensated.  38 C.F.R. §§4.40, 4.45, Deluca v. Brown 8 Vet. App. 202 (1995).  Notably, during the December 2009 VA examination,  Veteran was noted to objectively exhibit pain following repetitive motion of the left knee but not to exhibit additional limitations after three repetitions of range of motion.  Also, the Veteran has additionally provided subjective reports of problems with left knee weakness and fatigue.  However, the Board finds that the Veteran is adequately compensated for this level of functional loss by the existing 20 percent (instability), 10 percent (limitation of extension) and 10 percent (arthritis with painful flexion) ratings assigned.  In this regard, the December 2009 VA examiner specifically found that the left knee disability, while precluding sports and physical recreation and exercise, resulted in no limitation of feeding, toileting or grooming, only a mild limitation in bathing and dressing, and  a moderate limitation in chores, shopping and traveling.

The Board has also considered whether the Veteran's claim should be referred for consideration of an extraschedular evaluation, and has concluded that no such referral is warranted.  As explained above, the Veteran's symptomatology is fully contemplated by the pertinent diagnostic criteria.  There is nothing in the record to suggest that his disability picture is so exceptional or unusual as to render impractical the application of the regular schedular standards.  See, e.g., Thun v. Peake, 22 Vet. App. 111 (2008).

B.  Effective date prior to December 30, 1999 for service connection for postoperative abdominal scar.

As noted above, generally, the effective date for an award of service connection is the date of the receipt of the claim or the date entitlement arose, whichever is the later.  In the instant case, the record shows that the VA first received what could be construed as an informal claim for service connection for abdominal scar on July 3, 2000.  Prior to that date, VA had not received any statement that could be construed as an indication that he sought service connected compensation for the scar.  For this reason, the Veteran's assertions that he had prior pending claims for service connection for the scar that were never finally adjudicated have no merit.  38 C.F.R. § 3.1(p).  

Notably, the Veteran has specifically argued that his initial application for service connection for disability compensation included a claim for an abdominal scar related to his surgery for perforated ulcer and that the claim is actually still pending because the RO's November 1960 rating decision was non-final.  However, a review of this application shows that the Veteran simply asserted a claim for "perforated duodenal ulcer probably due to ulcer, which was present during military service."  The Veteran made no mention of any scarring.  Accordingly, the application may not be considered a claim, formal or informal, for service connection for abdominal scar.  Id. 

Similarly, the Veteran has also argued that a notice of disagreement pertaining to the assigned rating for duodenal ulcer received in October 1980, left pending his April 1980 claim for increase for duodenal ulcer.  However, as with the Veteran's initial application, this statement makes no mention of any scarring, abdominal or otherwise.  In fact, the October 1980 notice of disagreement refers only to the RO's previous decision pertaining to the left knee and does not even mention the ulcer.   Additionally, while the record contains an an initial informal claim for increase for duodenal ulcer from October 1978 and also a formal claim for increase for duodenal ulcer from October 1979, neither of these claims includes any mention of an abdominal scar.  (The Board notes that there does not appear to be an actual April 1980 claim for increase of record but only an April 1980 request that the Veteran receive a VA examination for his duodenal ulcer.  However, this document also does not make any mention of any abdominal scar).  Thus, in sum, even if the Veteran's earlier (i.e. prior to July 3, 2000) claims for service connection for duodenal ulcer or for increased rating for duodenal ulcer were actually pending, they make no mention of abdominal scarring and thus cannot be construed as a formal or informal claim for service connection for abdominal scarring.  Simply put, the communications do not identify that this benefit was being sought.  Similarly, the Veteran's general prior complaints of abdominal pain do not constitue an informal claim for service connection for abdominal scar as they do not assert that the scar was the cause of any of the pain and do not indicate that the Veteran was seeking compensation for the scar.  The Board notes that Veteran's claims are to be construed somewhat liberally.  However, in the instant case, prior to July 3, 2000, the Veteran filed an initial formal claim seeking service connection solely for his ulcer and then followed up with repeated assertions that the ulcer had increased in severity.  As the Veteran never mentioned any problems with his scar, VA was not put on notice that the Veteran had any associated scar symptomatology or that the Veteran desired compensation for any such symptomatology.  Id.  

In addition, the Board also finds that the record does not contain, more generally, any pending claims pertaining to the duodenal ulcer prior to December 30, 1999.  In this regard, the Veteran's initial July 1960 may not be considered pending as it was decided by the November 1960 rating decision.  This decision clearly identified duodenal ulcer as the disability being service connected and was followed by letters providing notice that service connection had been granted for the disability and that the Veteran would be receiving a set amount of monthly compensation checks.  Similarly, as mentioned above, although the Veteran filed a notice of disagreement with an October 1980 rating decision, the notice pertained only to a noncompensable rating assigned for left knee disability.  After this, a December 1980 rating decision was issued, which affirmatively indicated that a 20% rating that had been in place since February 1970 was continued for duodenal ulcer (thus correcting the erroroneous listing of a 10% rating on the October 1980 decision).  Subsequently, the RO issued unappealed rating decisions in April 1984 and July 1995.           

The Veteran has also asserted that his request for a separate rating for the scar actually constituted a claim for increase for his service connected duodenal ulcer and thus, the rules applicable to assignment of effective dates for increased ratings should be applicable.  The Board does not find this reasoning persuasive.  Notably, the initial November 1960 rating decision awarded service connection for duodenal ulcer and clearly did not award service connection for the abdominal scar.  Nor was the scar ever found by VA to be service connected prior to the November 2001 rating decision.  Accordingly, as the scar was not previously considered to be service connected, there is no basis for considering the rules applicable to effective dates for increased ratings when determining the appropriate effective date for service connection.  

Additionally, the Board notes that a review of the claims file does not show any indication of any missing documentation.  Instead it appears that all the pertinent information was not provided to the Court when it issued its most recent July 2010 decision.  In this regard, the Veteran's initial July 1960 claim is clearly of record, as is the RO's November 1960 rating decision.  The letters providing notice of the decision and of the monthly benefit checks awarded are also included in the file.  Regarding these specific letters, the Board notes that the November 1960 rating decision with accompanying notice letter informed him that the award of service connection for duodenal ulcer became effective on June 25, 1960 and a subsequent January 1961 letter informed him that he would be receiving $15 per month in compensation effective June 25, 1960.  Thus, reading the two communications together, it is clear that the $15 per month pertained to the award of service connection for duodenal ulcer.  Also, the claims file does contain notice letters from October 1980 and January 1981, which were sent in conjunction with the October 1980 and December 1980 rating decisions issued by the RO.  Thus, there is no indication that there are any missing notice letters related to these decisions. 

In summary, as a formal or informal claim for service connection for abdominal scar was not received prior to July 3, 2000 and as there are no pending claims for abdominal disability of record prior to December 30, 1999, an effective date prior to December 30, 1999 for the award of service connection for abdominal scar is not warranted.  

Finally, in view of the holding below, no additional benefit would accrue to the Veteran by having the scar characterized as service connection from an earlier date as a noncompensable rating would have been in order.  Thus, other than the characterization there would have been no benefit.

C.  Effective date prior to January 13, 2003 for the award of a 10 percent rating for postoperative abdominal scar.

As noted above, an effective date for an award of increase can be up to one year prior to the date of the application for increase where the evidence demonstrates that a factually ascertainable increase in disability occurred during that prior period.  In the instant case, the Veteran has been awarded an effective date of December 30, 1999 for service connection for abdominal scar.  Thus, the effective date for the increased rating of 10 percent cannot be earlier than this date.  Subsequent to December 30, 1999, the earliest date that it was factually ascertainable that the Veteran's scar could merit a 10% rating is January 13, 2003, the date that the VA examiner found that the Veteran's scar was both tender and painful on examination.  

Between December 20, 1999 and January 13, 2003, there is simply no evidence that the scar warranted a compensable rating.  Under the former criteria, the scar was not shown to be poorly nourished with repeated ulceration, nor was it shown to be tender and painful on objective demonstration.  Under the amended criteria, the scar was not shown to exceed six square inches, to be deep, to cause limited motion to be unstable or to be painful on examination.   The Board notes that the Veteran has affirmatively asserted that the scar is in fact deep but the objective evidence indicates that the scar is superficial in nature.  In this regard, although it does not appear that any of the VA examiners actually referred to the scar as superficial, they did affirmatively find that the scar was "well healed" and unremarkable.  Such findings indicate that the scar had not resulted in any underlying soft tissue damage and therefore was not deep.  Consequently, the weight of the medical evidence indicates that the scar is not deep.  Further, even if the scar were deep, it is not shown to cover an area of six square inches or more.  In this regard, the scar has been noted to be linear and up to 9 inches long, findings which indicate that the scar covers an area of less than 6 square inches.  

The Veteran argues that his self-reports of pain and tenderness prior to January 13, 2003 should satisfy both the prior criteria requiring the scar to be tender and painful on objective demonstration and the amended criteria requiring the scar to be painful on examination.  The Board does not find this reasoning persuasive.  By specifically requiring that the scar be painful on objective demonstration or on examination, the rating criteria specifically indicate that self-reports of a painful scar are insufficient to establish a compensable rating.  By their nature, self-reports are subjective, not objective, particularly in the case where a Veteran is seeking compensation based on that report.  Accordingly, as there is no evidence of record of a painful scar, other than the Veteran's self-reports, prior to January 3, 2003, there is no basis for assigning a compensable rating for the scar based on such pain, prior to this date.  38 C.F.R. § 3.400(o). 

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) stated that lay evidence is competent and sufficient in certain instances related to medical matters. Specifically, the Federal Circuit commented that such instances include to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Id.  Similarly, the Court has held that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation. Barr v. Nicholson, 21 Vet. App. 303 (2007).

In the instant case, the Veteran can be considered competent to report on pain he's experienced.  However, as noted under the plain language of the rating criteria, these self-reports are simply insufficient to actually establish a compensable rating for the abdominal scar because they are inherently subjective rather than objective.  Consequently, the rating criteria simply do not allow assignment of a compensable rating based on the Veteran's lay testimony alone.    

The Veteran has also contended that the " epigastrium pain" noted in the March 2000 VA examination report refers to his abdominal scar. The Board finds this argument unpersuasive.  The report noted abdominal pain in the epigastrium area. The report then goes on to document that the Veteran used Tagamet for his symptomatology.  It is clear, that reference to the epigastrium in the report, refers to the Veteran's service-connected digestive disability, rather than a post-operative residual abdominal scar.  Further, as noted above, there is no other objective evidence of record prior to January 3, 2003 indicative of a painful scar.  

The Board also finds that a retrospective medical examination pertaining to the abdominal scar symptomatology that could have been present between December 30, 1999 and January 13, 2003 is not warranted.  In this regard, the current medical evidence clearly shows that the Veteran's scar was found to be objectively painful on January 13, 2003 but not prior to that date.  Thus, given the entirely straightforward nature of the applicable rating criteria, there is no outstanding medical question to be answered by a retrospective medical examination.  Notably, such an examination could not produce an objective finding of painful scar prior to January 13, 2003 unless there was some objective evidence of such pain prior to that date.  Consequently, a retrospective examination would service no useful purpose.  See Chotta v. Peake, 22 Vet. App. 80, 85 (2008): (The duty to provide a medical examination, to include a retrospective one, "applies only once the evidence has met the minimal threshold of indicating the existence of a medical question.  It does not require a 'fishing expedition' to substantiate a completely unsupported claim").

In sum, because it was not factually ascertainable that the Veteran's scar was objectively painful at any time between December 30, 1999 and January 13, 2003, an effective date prior to January 13, 2003 for the scar is not warranted.   
 

ORDER

A rating in excess of 20 percent for instability of the left knee is denied.

A 10 percent but no higher rating for arthritis with painful flexion of the left knee is granted subject to the regulations governing the payment of monetary awards.

An effective date prior to December 30, 1999 for service connection for postoperative abdominal scar is denied.  

An effective date prior to January 13, 2003 for the award of a 10 percent rating for postoperative abdominal scar is denied.  



REMAND

In regard to the Veteran's claim for service connection for abdominal muscle injury, the June 2008 remand requested that he be scheduled for a VA examination to specifically assess his complaint of the catching and pulling of his abdominal muscles.  Specifically, the examiner was asked to opine whether such complaints were residuals of the abdominal surgery he underwent just after service or whether the complaints represented a current muscle injury to include adhesions of the peritoneum.  In response, the Veteran was afforded a VA abdominal examination by a nurse practitioner.  After the examination, the nurse practitioner opined that she could not resolve the question posed with resort to mere speculation.  Unfortunately, she did not provide a sufficient explanation as to why she could not answer the question without resort to speculation.  Accordingly, the claim for service connection for abdominal disability must once again be remanded in order that the Veteran be afforded another VA medical examination to assess whether the he has any current abdominal disability manifested by catching and pulling of the abdomen, and if so, whether such disability is a residual of the abdominal surgery he received shortly after service.  

Additionally, as the Veteran's claim for increase for duodenal ulcer has also, at least by implication, been found by the Court to be intertwined with his claim for service connection for abdominal muscle injury, this claim is also subject to remand.  Thus, on remand, the Veteran's abdominal examination should include assessment of the current severity of the duodenal ulcer.  This examination should be provided by an examiner with an appropriate level of expertise in assessing the etiology and severity of any abdominal disability.  

Similarly, in regard to the Veteran's claims for service connection for cervical spine disability and lumbar spine disability, the June 2008 remand essentially requested that the Veteran be afforded a VA examination to determine whether it is at least as likely as not that his currently diagnosed spinal disorders are aggravated by his service connected left knee disability.  In response, the Veteran was afforded a VA spine examination by a nurse practitioner.  After the examination, the nurse practitioner opined that she could not resolve the question of whether the Veteran's lumbar or cervical spine disabilities were aggravated by his service connected left knee disability without resort to speculation.  Unfortunately, the nurse practitioner did not provide sufficient reasons why an opinion could not be offered without resorting to speculation.  Accordingly, these claims must once again be remanded in order that another medical opinion be provided.  On remand, this opinion should be provided by an examiner with an appropriate level of expertise to provide an opinion on the etiology of these orthopedic disabilities.    

Prior to arranging for the VA examination and medical opinions, the RO/AMC should ask the Veteran to identify all sources of treatment or evaluation he has received for cervical spine disability, lumbar spine disability and abdominal disability since November 2009, and should secure copies of complete records of the treatment or evaluation from all sources appropriately identified.

Accordingly, the case is REMANDED for the following actions:

1.  The RO/AMC should ask the Veteran to identify all sources of treatment or evaluation he has received for cervical spine disability, lumbar spine disability and abdominal disability since November 2009 and should secure copies of complete records of the treatment or evaluation from all sources identified. 

2.  The RO/AMC should arrange for a VA examination by an appropriately skilled examiner to determine the current severity of the Veteran's service connected ulcer disorder.  In so doing, the physician should specifically identify any current residual disability resulting from the duodenal ulcer and from the surgery the Veteran underwent in July 1961 for perforation of the anterior duodenal wall.    

A.  In particular, the examiner should determine whether the Veteran exhibits any current underlying abdominal muscle disability, or any other type of abdominal disability, manifested by his reported symptoms of "catching and pulling" of the abdomen.  If any such disability is diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not (i.e. a 50% chance or greater) that such disability is caused or aggravated by the Veteran's service-connected duodenal ulcer and/or the July 1961 surgery.    

B.  The examiner should also provide an opinion as to whether it is at least as likely as not (i.e. a 50% chance or greater) that the Veteran has any peritoneal adhesions.  If this question is answered in the affirmative, the examiner should also determine whether these adhesions result in any current disability.  If such adhesions are found to result in current disability, the examiner should provide an opinion as to whether such disability is at least as likely as not (i.e. a 50% chance or greater) caused or aggravated by the Veteran's abdominal ulcer and/or the July 1961 surgery.  Finally, if the adhesions are found to be at least as likely as not related to the Veteran's duodenal ulcer and/or surgery, the examiner should comment on their severity.    

C.  The examiner should comment on whether the Veteran has any other abdominal disability that is caused or aggravated by his duodenal ulcer and/or that is a residual of the July 1961 surgery.   

D.  The examiner should assess the current severity of the Veteran's duodenal ulcer.  In particular the examiner should comment on the severity of any pain the Veteran experiences from the ulcer; whether the Veteran experiences any incapacitating episodes resulting from the ulcer, and if so, the duration and frequency of such episodes; whether the ulcer has resulted in any weight loss or anemia, and if so the severity of such weight loss and/or anemia; and whether the ulcer results in vomiting, hematemesis or melena.

The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  Any indicated tests should be performed.  The examiner should explain the rationale for all opinions given.  

If any opinion cannot be provided without resort to speculation, the examiner should specifically explain why speculation is necessary.  If resort to speculation is found to be necessary, the examiner should also be sure to comment on whether the need to speculate is predicated on the limits of current medical knowledge and whether there are any undeterminable facts present, which give rise to the need to speculate. 

4.  The RO should arrange for a VA medical opinion by an appropriately skilled examiner regarding the etiology of the Veteran's current cervical and lumbar spine disabilities.  Specifically, the examiner should provide opinions that answer the following questions:

A) Is it as least as likely as not (i.e. a 50% chance or greater) that the Veteran's current cervical spine disability has been aggravated (i.e. permanently made worse) by his service connected left knee disability?  If so, please quantify the amount of aggravation to the extent possible.

B)  Is it as least as likely as not (i.e. a 50% chance or greater) that the Veteran's current lumbar spine disability has been aggravated (i.e. permanently made worse) by his service connected left knee disability?  If so, please quantify the amount of aggravation to the extent possible.
 
The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  The examiner should explain the rationale for the opinions given.  

If any opinion cannot be provided without resort to speculation, the examiner should specifically explain why speculation is necessary.  If resort to speculation is found to be necessary, the examiner should also be sure to comment on whether the need to speculate is predicated on the limits of current medical knowledge and whether there are any undeterminable facts present, which give rise to the need to speculate. 

5.  The RO/AMC should then readjudicate the claims.  If any remain denied, the RO/AMC should issue an appropriate supplemental statement of the case and provide the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


